 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 LAUREN MARTINEZ, an individual,                              CIVIL ACTION

                        Plaintiff,
                                                              Case No. 2:20-cv-545
 v.
                                                              Judge:
 ASPEN DENTAL MANAGEMENT, INC.,
                                                              Mag. Judge:
                        Defendant.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, LAUREN MARTINEZ (“MARTINEZ” or “Plaintiff”), by

and through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Family & Medical Leave Act (FMLA) and

Emergency Family & Medical Leave Act (EFMLA), for (1) interference in violation of the FMLA,

(2) retaliation in violation of the FMLA, (3) interference in violation of the EFMLA, and (4)

retaliation in violation of the EFMLA.

                                            PARTIES

       2.      The Plaintiff, LAUREN MARTINEZ (“MARTINEZ”) is an individual and a

resident of Florida who currently resides, and at all material times resided, in Lee County, Florida.

       3.      Defendant, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN”) is a

Delaware corporation, and employed MARTINEZ in Lee County, Florida.




                                                 1
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 2 of 10 PageID 2




       4.      At all material times, ASPEN employed greater than 50 employees but fewer than

500 employees.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in Lee County, and ASPEN conducts business in, and some or all of

the events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since Lee County is within the Fort Myers Division.

                                 GENERAL ALLEGATIONS

       7.      MARTINEZ began her employment with ASPEN in October 2018 and was

employed as an assistant office manager.

       8.      MARTINEZ always performed her assigned duties in a professional manner and

was extremely well qualified for her position.

       9.      As has been well-documented, the COVID-19 pandemic escalated in the United

States in March 2020.

       10.     On March 18, 2020, the Emergency Family and Medical Leave Expansion Act

(EFMLA) was signed into law by President Trump.

       11.     The EFMLA dramatically expanded the existing FMLA in response to the COVID-

19 crisis. EFMLA leave is leave that must be provided when parents cannot work because their

children's schools or child care services are closed due to the pandemic.

       12.     MARTINEZ became pregnant in 2019 and took FMLA leave from February 3,

2020 to March 31, 2020 to deliver her baby.



                                                 2
Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 3 of 10 PageID 3




        13.   However, due to the COVID-19 pandemic, ASPEN had closed its dental office

where MARTINEZ worked, except to handle dental emergencies.

        14.   ASPEN reopened the dental office where MARTINEZ worked on or about April

27, 2020 and MARTINEZ returned to work at that time.

        15.   However, due to the COVID-19 pandemic, MARTINEZ lost her access to child

care because her husband worked and schools or child care services were closed due to the

pandemic. And because of that, she requested ASPEN allow her to work from home on May 26,

2020.

        16.   Additionally, MARTINEZ’s children became ill at that time and were tested for

suspected COVID-19, which required MARTINEZ to be absent from work for 3 consecutive

days, particularly due to Governor Ron DeSantis’ Executive Order requiring quarantine of

suspected COVID-19 patients.

        17.   At that time, ASPEN informed her that she could not work from home (despite

other similarly situated employees working from home) and then informed her on May 29, 2020

that “we cannot continue to have you just not come in to work and retain the spot.”

        18.   ASPEN then explicitly informed MARTINEZ that “if you cannot come in due to

child care… the position is vacated. Meaning you no longer have a job here.”

        19.   After MARTINEZ objected, her supervisor at ASPEN threatened that she should

“not question my professionalism or my intention” and “remember I am your boss.”

        20.   MARTINEZ sent a written complaint to ASPEN’s human resources department,

and she was ordered to return to work, which she did on June 2, 2020.

        21.   However, upon returning to work, ASPEN promptly gave MARTINEZ a final

written warning for poor attendance, to which MARTINEZ immediately objected, specifically



                                                3
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 4 of 10 PageID 4




stating that ASPEN was engaging in retaliation. Immediately thereafter, ASPEN re-fired

MARTINEZ.

       22.     After ASPEN terminated MARTINEZ permanently, her now former manager

approached MARTINEZ’s husband and requested he have MARTINEZ delete the text messages

he had sent her.

       23.     Consequently, ASPEN interfered with MARTINEZ’s right to FMLA leave and

reinstatement, and retaliated against her when she tried to invoke her right to reinstatement, and

thus ASPEN have violated the FMLA.

  COUNT I – VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT (“FMLA”)-
                           INTERFERENCE

       24.     The Plaintiff hereby incorporates by reference Paragraphs 1-23 in this Count by

reference as though fully set forth below.

       25.     MARTINEZ qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since her children suffered from a serious health condition, the FMLA

defining a serious health condition as an illness, injury, impairment, or physical or mental

condition that involves treatment by a health care provider and MARTINEZ worked more than

1,250 hours in the preceding 12 months of employment with the ASPEN.

       26.     MARTINEZ informed ASPEN of her need for leave due to her children’s serious

health conditions.

       27.     ASPEN was responsible for designating leave as FMLA-qualifying and for giving

notice of the designation within five business days, absent extenuating circumstances, after it has

enough information to make that determination, such as when it receives medical certification.




                                                4
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 5 of 10 PageID 5




         28.     If ASPEN were to have decided that MARTINEZ’s expected absence was not

FMLA-qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

         29.     ASPEN has never provided MARTINEZ with any notice disqualifying her FMLA

leave.

         30.     In fact, ASPEN determined that MARTINEZ was eligible for leave under the

FMLA but then terminated her employment because of her request for federally protected medical

leave and reinstatement.

         31.     MARTINEZ engaged in activity protected by the FMLA when she requested leave

due to her serious health conditions and reinstatement, consistently informing the ASPEN of the

same.

         32.     ASPEN knew, or should have known, that MARTINEZ was exercising her rights

under the FMLA.

         33.     MARTINEZ complied with all of the notice and due diligence requirements of the

FMLA.

         34.     ASPEN was obligated to provide MARTINEZ, an employee who requested

FMLA leave, up to 12 weeks of unpaid leave and then reinstatement to her former position or an

equivalent position with the same pay, benefits, and working conditions when he returns to work

under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).

         35.     ASPEN failed to grant leave and to return MARTINEZ to her former position or

an equivalent position in violation of the FMLA.

         36.     A causal connection exists between MARTINEZ's request for FMLA-protected

leave and reinstatement and the termination of her employment with the ASPEN.



                                                5
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 6 of 10 PageID 6




         37.    ASPEN engaged in willful retaliation in violation of the FMLA by terminating

MARTINEZ's employment because she engaged in activity protected by the FMLA.

         38.    As a result of the above-described violations of FMLA, MARTINEZ has been

damaged by ASPEN in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

   COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                             RETALIATION

         39.    The Plaintiff hereby incorporates by reference Paragraphs 1-23 and 25-36 in this

Count by reference as though fully set forth below.

         40.    MARTINEZ engaged in activity protected by the FMLA when she requested leave

due to her serious health condition, consistently informing the ASPEN of the same verbally and

in writing, and when she demanded reinstatement.

         41.    ASPEN knew, or should have known, that MARTINEZ was exercising her rights

under the FMLA and was aware of MARTINEZ's need for FMLA-protected absence.

         42.    A causal connection exists between MARTINEZ's request for FMLA-protected

leave and her termination from employment with ASPEN because MARTINEZ engaged in

statutorily protected activity by requesting, taking and demanding reinstatement from FMLA

leave.

                                                 6
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 7 of 10 PageID 7




        43.     ASPEN retaliated by altering the terms and conditions of MARTINEZ’s

employment by refusing to return her to work, thereby terminating MARTINEZ’s employment

because she engaged in the statutorily protected activity of requesting, taking and demanding

reinstatement from FMLA leave. ASPEN refused to return MARTINEZ to work because

MARTINEZ requested and took FMLA leave and terminated her because she engaged in this

statutorily protected activity.

        44.     ASPEN engaged in willful and intentional retaliation in violation of the FMLA by

terminating MARTINEZ’s employment because she engaged in activity protected by the FMLA.

        45.     As a result of the above-described violations of FMLA, MARTINEZ has been

damaged by ASPEN in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

  COUNT III – VIOLATION OF THE EMERGENCY FAMILY & MEDICAL LEAVE
                     ACT (“EFMLA”)- INTERFERENCE

        46.     The Plaintiff hereby incorporates by reference Paragraphs 1-23 in this Count by

reference as though fully set forth below.

        47.     ASPEN is a covered employer under the EFMLA.

        48.     MARTINEZ was an eligible employee under the EFMLA.




                                                 7
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 8 of 10 PageID 8




       49.     The EFMLA requires employers to provide expanded paid family and medical

leave to eligible employees who are unable to work because the employee is caring for his or her

son or daughter whose school or place of care is closed or whose child care provider is unavailable

due to a public health emergency.

       50.     MARTINEZ was an eligible employee under the EFMLA.

       51.     MARTINEZ was employed by ASPEN for more than 30 calendar days, prior to

her termination and ASPEN’s denial of EFMLA/FMLA leave.

       52.     MARTINEZ had not otherwise exhausted her ordinary available FMLA leave in

the 12-months preceding her termination and ASPEN’s denial of EFMLA/FMLA leave.

       53.     For purposes of the EFMLA, employers are subject to the prohibitions that apply

with respect to all FMLA leave, which are set forth at 29 U.S.C. 2615. Specifically, employers are

prohibited from interfering with, restraining, or denying an employee's exercise of or attempt to

exercise any right under the FMLA, including the EFMLA.

       54.     MARTINEZ engaged in protected conduct under the EFMLA, entitling her to all

appropriate relief under the statute.

       55.     In terminating MARTINEZ’s employment, and failing to restore her to her

position, ASPEN interfered with MARTINEZ’s rights protected under the EFMLA, entitling

MARTINEZ to all appropriate relief under the statute.

       56.     ASPEN terminated MARTINEZ because of her need for EFMLA protected leave.

       57.     As a result of the above-described violations of FMLA, MARTINEZ has been

damaged by ASPEN in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.



                                                 8
 Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 9 of 10 PageID 9




       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

  COUNT IV – VIOLATION OF THE EMERGENCY FAMILY & MEDICAL LEAVE
                     ACT (“EFMLA”)- RETALIATION

       58.     The Plaintiff hereby incorporates by reference Paragraphs 1-23 in this Count by

reference as though fully set forth below.

       59.     ASPEN is a covered employer under the EFMLA.

       60.     MARTINEZ was an eligible employee under the EFMLA.

       61.     The EFMLA requires employers to provide expanded paid family and medical

leave to eligible employees who are unable to work because the employee is caring for his or her

son or daughter whose school or place of care is closed or whose child care provider is unavailable

due to a public health emergency.

       62.     MARTINEZ was an eligible employee under the EFMLA.

       63.     MARTINEZ was employed by ASPEN for more than 30 calendar days, prior to

her termination and ASPEN’s denial of EFMLA/FMLA leave.

       64.     MARTINEZ had not otherwise exhausted her ordinary available FMLA leave in

the 12-months preceding her termination and ASPEN’s denial of EFMLA/FMLA leave.

       65.     For purposes of the EFMLA, employers are subject to the prohibitions that apply

with respect to all FMLA leave, which are set forth at 29 U.S.C. 2615. Specifically, employers are

prohibited from interfering with, restraining, or denying an employee's exercise of or attempt to

exercise any right under the FMLA, including the EFMLA.

                                                 9
Case 2:20-cv-00545-JES-MRM Document 1 Filed 07/28/20 Page 10 of 10 PageID 10




        66.     MARTINEZ engaged in protected conduct under the EFMLA, entitling her to all

appropriate relief under the statute.

        67.     In terminating MARTINEZ’s employment, and failing to restore her to her

position, ASPEN retaliated against MARTINEZ in violation of the EFMLA.

        68.     ASPEN terminated MARTINEZ because of her need for EFMLA protected leave.

        69.     As a result of the above-described violations of FMLA, MARTINEZ has been

damaged by ASPEN in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

                                     DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable

of right by a jury in this action.

                                        Respectfully submitted,

Dated: July 28, 2020                    /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        YORMAK EMPLOYMENT & DISABILITY LAW
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com


                                                 10
